> Exhibit 10.43

March 11, 2005
 
 

United Air Lines, Inc.
Attention: General Counsel

I hereby agree to an additional 11% reduction in my Base Salary plus I elect to
take an additional 4% temporary reduction in my Base Salary as defined in my
Employment Agreement with United dated September 5, 2002 and as amended on
December 8, 2002 and February 17, 2003 ("Agreement") from $712,500 to $605,625
effective January 1, 2005. The temporary reduction will be cancelled upon my
election. I understand and agree that this is not an amendment to the Agreement
and, for this purpose only, I agree to waive Board approval of the reduction as
required by the following provision in Section 3.b. of the Agreement. Base
salary shall not thereafter during the term of this Agreement be decreased
unless such reduction (i) is approved by the Board in accordance with the
standards set forth in the UAL Restated Certificate of Incorporation, and (ii)
is applied on a proportionally similar and no less favorable basis to Executive
than to substantially all other management employees of United. In all other
respects, the provisions of the Agreement remain unchanged and in full force and
effect.
 

  Sincerely,       /s/ Glenn F. Tilton   Glenn F. Tilton   President, Chairman
and CEO         Agreed and Confirmed this 11th day   Of March, 2005          
UAL CORPORATION  UNITED AIR LINES, INC.     By:      /s/ Paul R. Lovejoy
By:      /s/ Paul R. Lovejoy Title:    Senior Vice President, Title:    Senior
Vice President,             General Counsel and Secretary            General
Counsel and Secretary